Case 1:21-mc-02056-RPK Document 1-4 Filed 07/14/21 Page 1 of 4 PagelD #: 72

EXHIBIT B
Case 1:21-mc-02056-RPK Document 1-4 Filed 07/14/21 Page 2 of 4 PagelD #: 73
Case 1:21-mc-00442-KPF Document 8 Filed 06/04/21 Page 1 of 3

| Lewis

Baach
| Kaufmann ven Moscow
| Midd l em iss rohn moscow @lbki ae a

June 4, 2021

VIA ECF

The Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

Re: In Re Application of Makhpal Karibzhanova for Judicial Assistance Pursuant
to 28 U.S.C. § 1782
Case 1:21-mc-00442-KPF

Your Honor:

] write to update the Court regarding certain developments relevant to the above-captioned matter,
filed with this Court on May 12, 2021, by way of an Application for Judicial Assistance submitted
by undersigned counsel (“the Application”). As set forth in the Application, Petitioner is a citizen
of Kazakhstan, residing in Manhattan since 2016. She was divorced from her husband
in Kazakhstan in 2018, and is, under Kazakh law, the joint owner of their marital estate until their
property is divided pursuant to settlement agreement or court order.

As set forth in the Application, Petitioner seeks judicial assistance from this Court related to actions
she filed in Kazakhstan seeking equitable distribution of marital assets. The gravamen of the
assistance sought is the identification of assets held by the ex-husband through nominee owners
and shell companies in offshore jurisdictions. I write now to inform the Court of recent
developments in her cases in Kazakhstan, where Petitioner seeks to sue an immensely rich and
powerful man who is economically involved with many senior people in the Kazakhstan
government. Recent events give rise to the possibility that her current lawsuit may be set aside.
We write both to keep the Court apprised of relevant facts in Kazakhstan, and to present to the
Court an alternate type of foreign action that will equally support the instant Application.

The Application recounts certain difficulties Petitioner encountered in her efforts simply to file her
claim in the courts of Kazakhstan (see generally Application at 8). These
included credible warnings to her first attorney not to help her (id. at 7) resulting in their
resignation, and the denial of access by her new Kazakh counsel to public records needed to file

the Chrysler Building | 405 Lexington Avenue, 64th Floor {New York, NY 10174 | tZl2 8267001 | f 212 826 (146

lbkmlaw.com
Case 1:21-mc-02056-RPK Document 1-4 Filed 07/14/21 Page 3 of 4 PagelD #: 74
Case 1:21-mc-00442-KPF Document 8 Filed 06/04/21 Page 2 of 3

| Lewis

| Baach The Hon. Katherine Polk Failla
| Kaufmann June 4, 2021
| Middlemiss Page 2

) PLLC

the claims. (/d. at 8.) The difficulties peaked when the judge from the Medeu District Court
assigned to the case (J. Daulet Moldabayev) rejected the case for filing on the grounds that certain
necessary documents and information were not attached to the complaint. (/d.) This rejection
seemed pretextual, given that Petitioner’s Kazakh counsel informed us he had never previously
seen a case rejected for this reason. (/d.) Nonetheless, Petitioner’s Kazakh counsel complied with
the stated procedural failings, and refiled the complaint on May 10, 2021, before the same
judge. (/d.)

We write now to inform the Court that on May 17, 2021, the same judge again rejected the
complaint. Under Kazakh procedure, this action was taken pursuant to an initial screening of the
case, not following any motion to dismiss by the opposing party. Thus, the judge reviewing the
Kazakh case twice found a simple action for equitable distribution of marital property, timely filed,
so lacking in merit that he rejected the action sua sponte, even though Petitioner’s right to sue is
clearly set forth in the statute. This second rejection was even more far-fetched than the first,
holding that the Kazakh filing failed to state a claim. This was difficult to fathom since, according
to Kazakh counsel, the language of the claim simply tracked the language of the statute, and the
only changes were to address the shortcomings as dictated by the judge in the first
rejection. Again, it seemed to Kazakh counsel the decision was pretextual and the outcome
predetermined. Both decisions are currently on appeal to the appellate court.

Undeterred, Petitioner’s Kazakh counsel filed the action for a third time on May 17, 2021, in the
same court, this time on notice to the Presiding Judge. On May 24, 2021, the case was accepted
by the Medeu District Court and is now pending with an initial appearance date of June 9, 2021.

Given the difficulties encountered in Kazakhstan’s judicial system and the possibility that the
courts of Kazakhstan may prove fatally hostile to Petitioner’s claims, we also write to advise the
Court of an additional course of recovery in support of the Application. Ifthe courts in Kazakhstan
will not hear Petitioner’s lawful claims, Petitioner will assert her claims directly against assets in
jurisdictions more open to assessing cases on the merits. Under Kazakh law, a spouse is deemed
a joint owner of marital assets until such time as there is a settlement of marital property rights. As
such, Petitioner intends to assert her rights to accountings and forced liquidation in such relevant
jurisdictions (outside of Kazakhstan) where Petitioner’s ex-husband holds assets, either through
civil claims seeking recognition of ownership rights and attendant remedies, or through private
criminal actions seeking return of property and unlawful interference with property rights.
Petitioner, through her U.S. counsel, has already been in touch with counsel in foreign jurisdictions
where Petitioner’s ex-husband is believed to hold assets, and counsel has advised on the propriety
of such claims. Thus, the basis for judicial assistance to identify assets remains valid, whether in
support of the Kazakhstan equitable distribution action, or in support of direct actions against the
foreign assets themselves. Cf In Re Access Delight International, Ltd., 869 F.3d 121, 135 (2d Cir.
2017), citing Glock v. Glock, 797 F.3d 1002 (11th Cir. 2015) (use of evidence properly obtained
pursuant to a Section 1782 discovery order is not restricted to the originally sought litigation; it
can be used in any legal proceeding, foreign or domestic).

ibkmlaw.com
Case 1:21-mc-02056-RPK Document 1-4 Filed 07/14/21 Page 4 of 4 PagelD #: 75
Case 1:21-mc-00442-KPF Document 8 Filed 06/04/21 Page 3 of 3

| Lewis

| Baach The Hon. Katherine Polk Failla
Kaufmann June 4, 2021

| Middlemiss Page 3
PL

The Court should properly grant the Application on the facts presented therein. Should the courts
of Kazakhstan again take steps to protect Petitioner’s ex-husband by once again dismissing
Petitioner’s lawful claims, we will notify the Court. But regardless, Petitioner will continue to
fight for her rights to an equitable distribution of marital assets in Kazakhstan and, if necessary,
for recognition of her property rights in any and all foreign jurisdictions where marital assets can
be located. Petitioner will not be deterred by the apparent roadblocks placed before her in
Kazakhstan.

Respectfully,

(S Moteous

John W. Moscow

Ibkmlaw.com
